UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1854


GUANG LIN REI, a/k/a Rei Guang Lin,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2009                 Decided:   April 7, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Carl H. McIntyre, Jr.,
Assistant Director, W. Daniel Shieh, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Guang Lin Rei (“Lin”), a native and citizen of the

People’s Republic of China, petitions for review of an order of

the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s decision denying his applications

for withholding of removal and withholding under the Convention

Against Torture (“CAT”). *                 We deny the petition for review.

                  “To qualify for withholding of removal, a petitioner

must       show       that   he    faces    a   clear       probability      of   persecution

because          of    his   race,    religion,        nationality,       membership    in   a

particular social group, or political opinion.”                               Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic,

467 U.S. 407, 430 (1984)); see also 8 U.S.C. § 1231(b)(3)(A)

(2006); 8 C.F.R. § 1208.16(b) (2008).                         To qualify for protection

under the CAT, a petitioner bears the burden of demonstrating

that       “it    is    more      likely   than       not   that   he   or    she   would    be

tortured if removed to the proposed country of removal.”                                     8

C.F.R. § 1208.16(c)(2) (2008).

                  A determination regarding eligibility for withholding

of removal is conclusive if supported by substantial evidence on

the record considered as a whole.                           INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).                  Factual findings by the Board or the

       *
           Lin withdrew his application for asylum.



                                                  2
immigration       judge    “are   conclusive          unless    any      reasonable

adjudicator would be compelled to conclude to the contrary.”                        8

U.S.C.   §   1252(b)(4)(B)    (2006).          This    court   will    reverse     the

Board only if “the evidence . . . presented was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

             We   have    reviewed   the      record    and    find     substantial

evidence supports the finding that Lin was not persecuted based

on a protected ground or has a well-founded fear of persecution

based on a protected ground.           We also find substantial evidence

supports the finding that Lin did not establish that it is more

likely than not he will be tortured when he returns to China.

             Accordingly,    we   deny       the   petition    for     review.      We

dispense     with   oral    argument     because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         3